IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :           No. 2534 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 120 DB 2016
                                :
           v.                   :           Attorney Registration No. 52696
                                :
ROBERT J. COLAIZZI,             :           (Allegheny County)
                                :
                Respondent      :


                                      ORDER

PER CURIAM
      AND NOW, this 4th day of January, 2019, upon consideration of the Report and

Recommendations of the Disciplinary Board and Respondent’s Petition for Review,

Robert J. Colaizzi is suspended from the Bar of this Commonwealth for a period of one

year and one day and he shall comply with all the provisions of Pa.R.D.E. 217.

Respondent shall pay costs to the Disciplinary Board. See Pa.R.D.E. 208(g).